DETAILED ACTION
This Notice of Allowance is in response to applicants’ amendment and remarks filed on 10/18/2021.  Claims 1, 4, 5, 10, 13, 16, 17, 19, 20, 22 have been amended, and Claims 2, 3, 6, 9, 11, 12, 14, 15, 18, 21, 23, and 24 have been canceled.  New Claims 25-30 have been added.  Claims 1, 4, 5, 7, 8, 10, 13, 16, 17, 19, 20, 22, and 25-30 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.
Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 10, 13, 16, 17, 19, 20, 22, and 25-30 are allowed.
Examiner’s Statement for Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Independent Claims 1, 5, 8, 13, 17, and 20 are allowed for the reasons argued on pages 15-19 of applicants’ remarks filed on 10/18/2021 which are persuasive. Claims 4, 7, 10, 16, 19, 22, and 25-30 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record 3GPP TS 33.501 V15.3.1 (“Security architecture and procedures for 5G system (Release 15)”, December 2018, pp. 1-182, IDS submitted 09/18/2020, hereinafter 3GPP Release 15) discloses “subscription identifier de-concealing function: The Subscription Identifier De-concealing Function (SIDF) service offered by the network function UDM in the home network of the subscriber responsible for de-concealing the SUPI from the SUCI” [Section 3.1 Definitions Page 17]; see also [Section 5.8.2 UDM and SIDF is responsible for de-concealment of the SUCI]; upon receipt of the request message, the UDM shall invoke SIDF if a SUCI is received to de-conceal SUCI to gain SUPI [Section 6.1.2 Page 34]”,
Neither 3GPP Release 15 nor the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ amended independent claims:
[Claim 1] “verifying if the UE is allowed to access the CAG Cell or not by the UDM based on the SUPI of the UE; in case that the UE is not allowed to access the CAG Cell, transmitting, to the AUSF, a reject message including information for indicating a rejection of the CAG Cell; and in case that the UE is allowed to access the CAG Cell, performing, by the UDM, an authentication procedure between the UE and a network, wherein the authentication procedure comprises a generation of an authentication vector
[Claim 5] “transmitting, to a unified data management (UDM), a second request message including: the SUCI of the UE, and the CAG identifier of the CAG cell, in case that the UE is not allowed to access the CAG Cell, receiving, from the UDM, a reject message including information for indicating a rejection of the CAG Cell; and in case that the UE is allowed to access the CAG Cell, receiving, from the UDM, a response message according to an authentication procedure between the UE and a network, the authentication procedure using an authentication vector, wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM”;
[Claim 8] “transmitting, to a unified data management (UDM) via an authentication server function (AUSF), a request message including: the SUCI of the UE, and the CAG identifier of the CAG cell, in case that the UE is not allowed to access the CAG Cell, receiving, from the UDM via the AUSF, a reject message for indicating a rejection of the CAG Cell; and in case that the UE is allowed to access the CAG Cell, performing an authentication procedure between a network and the UE, the authentication procedure using an authentication vector, wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM”;
[Claim 13] “receive, from an authentication server function (AUSF), a request message including: a subscription concealed identifier (SUCI) of a user equipment (UE), and a closed access group (CAG) identifier of a CAG cell… verify if the UE is allowed to access the CAG Cell or not by the UDM based on the SUPI of the UE: in case that the UE is not allowed to access the CAG Cell, transmit, to the AUSF, a reject message including information for indicating a rejection of the CAG Cell; and in case that the UE is allowed to access the CAG Cell, perform, by the UDM, an authentication procedure between the UE and a network, wherein the authentication procedure comprises a generation of an authentication vector”;
[Claim 17] “transmit, to a unified data management (UDM), a second request message including: the SUCI of the UE, and the CAG identifier of the CAG cell, in case that the UE is not allowed to access the CAG Cell, receive, from the UDM, a reject message including information for indicating a rejection of the CAG Cell; and in case that the UE is allowed to access the CAG Cell, receive, from the UDM, a response message according to an authentication procedure between the UE and a network, the authentication procedure using an authentication vector, wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM”;
[Claim 20] “transmit, to a unified data management (UDM) via an authentication server function (AUSF), a request message including: the SUCI of the UE, and the CAG identifier of the CAG cell, in case that the UE is not allowed to access the CAG Cell, receive, from the UDM via the AUSF, a reject message for indicating a rejection of the CAG Cell; and in case that the UE is allowed to access the CAG Cell, perform an authentication procedure between a network and the UE, the authentication procedure using an authentication vector, wherein the SUCI is used to obtain a subscription permanent identifier (SUPI) of the UE for verifying if the UE is allowed to access the CAG cell or not in the UDM”.
The closest prior art made of record and cited consisted of the following references.
Nylander et al. (US 20110165878 A1) discloses a method in a network node of a core network of a cellular network comprising at least one femtocell and at least one macrocell, wherein an area covered by the cellular network is divided into a plurality of macro tracking areas, TAs, wherein the network node is configured to be aware of one or more pre-determined home base stations serving one or more pre-determined femtocells which a UE connected to the cellular network is allowed to access, the method comprises the steps of: obtaining an association of each of the pre-determined femtocells with a specific femto layer TA, retrieving information to obtain an association between the femto layer TA(s) and its (their) neighboring or covering macro layer TAs, creating a list per UE, including macro layer TAs and/or femto layer TAs in which the UE can move without performing a tracking area update, based on the association of each of the pre-determined femtocells with a femto layer TA used in the pre-determined femtocell and the obtained association between the femto layer TAs and their neighboring or covering macro layer TAs, and sending the created list.
Ueda et al. (US 20110207428 A1) discloses a mobile station; a base station wirelessly communicating with the mobile station; and a gateway apparatus connected to the base station and a core network. The base station includes: first transmission 
Tiwari (US 20120064889 A1) discloses a method of handling manual closed subscriber group (CSG) selection for a mobile device in a wireless communication system is disclosed. The method comprises storing a public land mobile network (PLMN) basis setting for indicating the mobile device to display all available CSG identities or only CSG identities present in an operator controlled list of allowed CSG identities, in a Subscriber Identity Module (SIM), an Universal Subscriber Identity Module (USIM) or a memory of the mobile device; and displaying CSG identities according to the PLMN basis setting during the manual CSG selection.
Ericsson et al. (“TS 23.502: Introducing Non-public network – CAG”, S2-1901575, 3GPP TSG-SA WG2 Meeting #131, February 19, 2019, pp. 1-25, IDS submitted 09/18/2020) discloses nn the case of NG-RAN, the AN parameters include e.g.  5G-S-TMSI or GUAMI, the Selected PLMN ID and Requested NSSAI, the AN parameters also include Establishment cause. The Establishment cause provides the reason for requesting the establishment of an RRC connection. The AN parameters 
3GPP TR 23.734 V16.0.0 (“Study on enhancement of 5GS for Vertical and LAN Services (Release 16)”, December 2018, pp. 1-107, IDS submitted 09/18/2020) discloses enhancements to 5GS to support 5GLAN service, support for UEs being registered in non-public network and a PLMN when the UE supports credentials required for non-public network and credentials required for a PLMN and is able to maintain both registrations independently, and support for roaming, mobility and service continuity between PLMN and non-public networks (e.g. for mobility from non-public networks to PLMN) with direct interaction between non-publicnetworks and PLMN.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
FACCIN et al. (US 20180324577 A1) is cited for methods and apparatus for handling mobility between areas with heterogeneous network slices.
YOON et al. (US 20180376445 A1) is cited for a UE-initiated de-registration method by an AMF in a wireless communication system.
JOSEPH et al. (US 20190174314 A1) is cited for a method of a UE obtaining a subscriber identifier for authenticating on a discovered network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

01.29.2022